              Case 7:18-cv-06615-CS Document 34
                                             31 Filed 10/15/18
                                                      10/13/18 Page 1 of 3




                                                                                        ABBE DAVID LOWELL
                                                                                                           Partner
                                                                                                   (202) 282-5875
                                                                                            ADLowell@winston.com
                                             October 13, 2018

VIA ECF
Honorable Cathy Seibel, U.S. District Judge
The Honorable Charles L. Brieant, Jr. Courthouse
300 Quarropas Street, Courtroom 621
White Plains, NY 10601-4150

Re:    Broidy Capital Management v. Benomar, No. 18-CV-6615-CS-LMS
       Response To Plaintiffs’ Status Letter

Dear Judge Seibel:

        During the Court hearing on October 10, 2018, Plaintiffs’ counsel sought leave to file a request for
subpoenas to third parties. Before he did as the Court allowed in a later filing, he decided to file an odd
“status letter,” which has no apparent purpose (it seeks nothing) other than to feed the media barrage
Plaintiffs seems to relish.

       Notwithstanding that this Court afforded Mr. Benomar until October 31, 2018 by which to file his
motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), Mr. Broidy’s counsel demanded by
email that Mr. Benomar provide to him by the next morning “Mr. Benomar’s diplomatic rank, when that
rank was conferred, when notice was provided to the United States, and what type of passport and U.S.
visa Benomar uses to gain access to the United States.” Plaintiffs’ counsel’s insistence that Mr. Benomar
comply with his demands now seems to have been a device to make a public filing and little more than
that.

        It is especially unclear why Plaintiffs’ counsel would complain that Mr. Benomar’s September 28,
2018 three-page pre-motion letter did not contain all of the points and arguments that would be included
in the actual motion and supporting memorandum that the rules allow to be twenty-five pages. The
complaint of Plaintiffs’ counsel is even more curious in light of the content of the October 10, 2018 hearing.
Even if there were any need or requirement for Mr. Benomar to further explain why the misdirected
Complaint filed by Elliot Broidy has to be dismissed before the actual motion to dismiss is filed in three
weeks, Plaintiffs’ counsel got that explanation at the hearing. For example, as to the basis for the assertion
of diplomatic immunity, Counsel for Mr. Benomar clearly stated:

               Article 39 of the Vienna Conference, which we will show you or you can
               find out yourself, could not be clearer that it says, Every person entitled to
               privileges and immunities shall enjoy them, quote, “from the moment he
               enters the territory, if already in the territory, from the moment when his
               appointment is notified to the Ministry of Foreign Affairs of the country
               involved.” Our brief, our memo, and our exhibits will show you that that
               Case 7:18-cv-06615-CS Document 34
                                              31 Filed 10/15/18
                                                       10/13/18 Page 2 of 3


                                                                                      Honorable Cathy Seibel
                                                                           Response to Plaintiffs’ Status Letter
                                                                                             October 13, 2018
                                                                                                         Page 2
                notification to the United States has occurred for him to have full diplomatic
                immunity at the moment the notification occurred. That's what the Vienna
                Conference indicates as the triggering moment.

Oct. 10 Tr. at 9:4-14. The pre-motion conference was not scheduled to be, nor was it, a hearing on the to-
be-filed motion to dismiss. The Court instead set a briefing schedule that will afford the parties the
opportunity to fully litigate their arguments. That is how it works. Why Plaintiffs’ counsel decided to file
anything weeks before the issues would be addressed in the normal, proper manner cannot be for any reason
that will make that briefing faster, fuller or more helpful to the Court.

        To the extent this filing was somehow intended to address the issue of whether Plaintiffs would ask
anything of the U.S. Department of State, their letter does not advance their cause. At the hearing, Mr.
Benomar stated his position that the Vienna Convention on Diplomatic Relations and all applicable case
law make clear that a person has had status immunity from the moment he was appointed to serve by his
requesting country and notification was given to the United States. Mr. Benomar enjoys that status.
Because Mr. Benomar is relying on the plain language of an international convention to which the United
States is a signatory, the statutory law that codifies it, and ample case law that interprets it, he not only sees
no reason to seek guidance from the State Department, but does not even know what it is that would be
asked of the State Department. 1 See generally Oct. 10 Tr. at 25. See also Devi v. Silva, 861 F. Supp. 2d
135, 140–41 (S.D.N.Y. 2012) (“At least where the basis for diplomatic immunity is clearly established,
there is no need for a formal suggestion of immunity by the United States.”)

        Indeed, at the hearing, Plaintiffs’ counsel indicated that he was not raising the question so much for
himself but instead wanted to know whether Mr. Benomar intended to seek State Department
guidance. See Oct 10. Tr. at 25:16-18 (emphasis added) (Wolosky) (“The question was really more
directed to counsel [Mr. Lowell] as to whether or not he contemplates it.”). He now has his answer.
Indeed, in the email exchange he quotes, counsel for Mr. Benomar also pointed out that a request to the
State Department also risked delaying the motions Plaintiffs stated through counsel they so wanted
expedited. In any event, as they note in their October 12, 2018 letter:

                After the Defendant has filed the Rule 12(b)(1) motion and informed the
                Court and Plaintiffs about the basis for Benomar’s claim to immunity,
                Plaintiffs will advise the Court as to whether we will request or recommend
                seeking the position of the State Department.




1
 Under such circumstances, and based on our research of the issue, we seriously doubt the State Department
would even respond to the request or accept such an invitation. See, e.g., Doe v. Federal Democratic
Republic of Ethiopia, 189 F. Supp. 3d 6, 11 (D.D.C. 2016) (“The United States ultimately declined . . . to
file a brief at this stage of the proceeding.”); Owens v. Republic of Sudan, 174 F. Supp. 3d 242, 253 (D.D.C.
2016) (“[T]he Court also invited the United States to file a statement of interest concerning any of the
issues raised by Sudan’s motions, but the United States declined to file such a statement.”).
              Case 7:18-cv-06615-CS Document 34
                                             31 Filed 10/15/18
                                                      10/13/18 Page 3 of 3


                                                                                   Honorable Cathy Seibel
                                                                        Response to Plaintiffs’ Status Letter
                                                                                          October 13, 2018
                                                                                                      Page 3
       In other words, he will have his chance to request State Department guidance after he receives and
reviews Defendant’s Motion papers. That too is as it should be – at the proper time and in the proper
manner.

        Finally, Mr. Wolosky’s public assertion that Mr. Benomar’s positions have been inconsistent is
belied by the very record to which he cites. First, Mr. Benomar did not spring status immunity at the
hearing for the first time. Instead, his pre-motion papers cited authority, and explained the standards, for
both status immunity and functional diplomatic immunity. (Dkt. 25 at 2 (“Under Articles 31 and 37 of the
VCDR, diplomatic agents ‘enjoy immunity from [the receiving State’s] civil and administrative
jurisdictions’ subject to narrow exceptions not relevant to this litigation, and mission staff enjoy that same
immunity for acts performed in the ‘course of their duties.’”)). Plaintiffs’ counsel closes his letter with
sharp adjectives (“sudden reversal”, “extraordinary claim”), and accuses Mr. Benomar’s counsel of
disclaiming reliance on derivative immunity for purposes of Mr. Benomar’s motion to dismiss. Context
matters. As the Court may recall, the issue at the hearing was that Plaintiffs’ counsel was mis-citing the
Moriah case to support his request for “jurisdictional discovery.” As the Court noted, that case concerned
the grant of very limited inquiry (5 interrogatories of 44 requested) when the issue was fact-based derivative
(agency) sovereign immunity and not full-blown, diplomatic (“status”) immunity for which no discovery
would be needed.

       In any event, whatever the purpose of Plaintiffs’ counsel’s latest “status” letter, Mr. Benomar will
make clear why this lawsuit must be dismissed on the schedule and in the manner directed by the Court.

                                              Respectfully,

                                              /s/ Abbe David Lowell
                                              Abbe David Lowell


 I may not have been clear enough at the conference on October 10, 2018. I am happy to hear from the
 lawyers about the law and the facts, but their opinions about one another, or other personal comments, should
 be left out of future correspondence and argument.

 It may be that information from the State Department will be important or helpful -- e.g., if notification or
 registration of diplomats is required under the applicable agreements, see In re Grand Jury Subpoenas
 Returnable Dec. 16, 2015, 871 F.3d 141 (2d Cir. 2017), one side or the other may well want to confirm as a
 factual matter whether such notification or registration occurred -- and a request for it (whether from the Court
 or a party) could delay the resolution of the motion. That would not be in the interest of either side, because
 Plaintiff wants to get his case going as soon as possible and Defendant wants to be dismissed as soon as
 possible. Unless there is some reason Defendant must keep this card close to his vest, I do not see why
 Defendant should not provide Plaintiff with the details he sought, so that if a request to the State Department
 is going to be made, it will not hold up the motion. Accordingly, unless otherwise ordered by the Court,
 Defendant should, no later than 10/18/18, provide to Plaintiff the information requested in Plaintiff's counsel's
 October 11, 2018 email.




                                                                                 10/15/18
